DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (US 2007/0141498 A1), in view of Nakanishi et al. (US 2003/0040554 A1).

Umehara teaches a toner comprising a binder resin, a release agent, a colorant (Abstract). The binder resin comprises of an amorphous polyester (A), an amorphous polyester (B), and a crystalline polyester (C) ([0047]). The toner is to be used in a high-speed image forming apparatus which can produce high quality images for a long period of time ([0036], claim 17). The image forming apparatus contains a developing device which includes a developing unit and a toner supplying room configured to supply a toner to the developing unit. The developing unit includes a developing bearing member configured to bear a developer and supply the developer to the photoreceptor, and a developer controlling member configured to control the amount of the developer supplied to the photoreceptor ([0208]). 
Umehara teaches that an amorphous resin starts to gradually decrease its viscosity at its glass transition temperature. There is a large difference between a glass transition temperature of a toner and temperature at which the toner starts to be fixed. Therefore, in order to improve low temperature fixability of the toner, a softening point of the binder resin has to be decreased by decreasing the glass transition temperature or the molecular weight. However, in this case, thermostable preservability and hot offset resistance of the toner deteriorate ([0083]). In contrast, the crystalline polyester (C) causes crystal transition at its glass transition temperature, and rapidly decreases its viscosity so that the toner can be fixed 
When a molecular weight distribution of tetrahydrofuran (THF) soluble components of the amorphous polyester (A) and polyester (B) are determined by gel permeation chromatography (GPC), the amorphous polyester (A) has a weight average molecular weight (herein referred to as “MwA”) of 7,000 to 30,000, a number average molecular weight (herein referred to as “MnA”) of 1,000 to 10,000 and a polydispersity (MwA/MnA) of 2.0 to 20.0 ([0076]). The amorphous polyester (B) has a weight average molecular weight (herein referred to as “MwB”) of 1,000 to 200,000, a number average molecular weight (herein referred to as “MnB”) of 1,000 to 15,000, and a polydispersity (MwB/MnB) of 5.0 to 50.0 ([0076]). 
Umehara further teaches that the ratio of the softening point to the temperature at which the maximum of the DSC peak representing the melting heat is observed (melting temperature) is preferably from 0.98 to 1.05 ([0082]). The toner includes the colorant in an amount of from 1 to 15% by weight, and more preferably from 3 to 10% by weight ([0149]). Specific examples of the colorants include any known dyes and pigments, such as carbon black ([00149]). 
Similarly, Nakanishi teaches a toner binder which comprises an aggregate of binder resin particles composed of two polyesters (A) and (B) ([0013]). Before 
Nakanishi teaches that polyester (A) preferably has a weight-average molecular weight (MwA) of from 25,000 to 60,000 ([0033]). The weight-average molecular weight (MwA) is at least 20,000 from the viewpoint of the anti-hot offset property of the toner binder and the toner ([0033]). Furthermore, polyester (A) preferably has a number-average molecular weight (MnA) of from 5,000 to 30,000 ([0035]). The number-average molecular weight (MnA) is at least 2,000 from the viewpoint of the heat storage stability of the toner ([0035]). The glass transition point (Tg) of polyester (A) is most preferably 50 to 70 ºC ([0037]). The Tg of polyester (A) is at least 30 ºC in view of the heat storage stability of the toner, and at most1 80 ºC in view of the low-temperature fixing property of the toner binder and the toner ([0037]). 
Nakanishi further teaches that polyester (B) most preferably has a weight-average molecular weight (MwB) of from 5,000 to 13,000 ([0046]). The weight-average molecular weight (MwB) is at most 20,000 from the viewpoint of the low-temperature fixing property of the toner binder and the toner ([0046]). Furthermore, polyester (B) most preferably has a number-average molecular weight (MnB) of from 2,000 to 5,000 ([0047]). The number-average molecular weight (MnB) is at least 1,000 from the viewpoint of the heat storage stability of the toner binder and the toner ([0047]). The polydispersity of polyester (B) (MwB/MnB) is most preferably from 2 to 3 ([0048]). The glass transition point (Tg) of polyester (B) is most preferably 50 to 70 ºC ([0049]). The 
	As previously discussed, Umehara teaches that by employing crystalline polyester 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/B.A.E./Examiner, Art Unit 1737   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/26/2022




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1[0037] of Nakanishi uses the phrase “at least” instead of “at most”, however this is believed to be a typo due to the teachings of the ranges in the previous sentence. See also [0049] of Nakanishi.